F I L E D
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                    UNITED STATES COURT OF APPEALS                  APR 28 2005

                           FOR THE TENTH CIRCUIT               PATRICK FISHER
                                                                         Clerk


    HOLLI LUNDAHL,

            Plaintiff - Appellant,

     v.                                                No. 04-4243
                                                (D.C. No. 2:04-CV-87-PGC)
    FIREMAN'S FUND INSURANCE                             (D. Utah)
    COMPANY, also known as Source
    One Mortgage Services; FOUR ACES
    MOBILE HOME ESTATES; SAFETY
    INVESTMENT CORPORATION;
    COMMUNITY ASSET
    MANAGEMENT; CNA FINANCIAL
    CORPORATION, also known as CNA
    Insurance, also known as Loes
    Corporation; W. RHODES, Riverside
    County Sheriff; TOM SLESCH;
    MICHAEL SLESCH; RALPH
    BETTY; DAVID BOYCE; MICHAEL
    MIHELICH; CITIGROUP; MICHAEL
    B. FLESCH; ROBERT T. FLESH,

           Defendants - Appellees.


                            ORDER AND JUDGMENT          *




Before SEYMOUR , KELLY , and McCONNELL, Circuit Judges.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       In this matter, Ms. Holli Lundahl appeals from the district court’s order

denying her request to withdraw a bankruptcy reference. She also argues that the

district court’s order, which effectively approved the bankruptcy court’s remand

of the underlying adversary proceeding back to state court, was improper.

       As an initial proposition, we note, as we did in the Order & Judgment filed

in appeal number 04-4236 this same day, that Ms. Lundahl’s bankruptcy case was

dismissed on December 23, 2003. The bankruptcy court then remanded or

dismissed all related adversary proceedings, including the one underlying this

appeal. That remand order entered on December 29, 2003. The motion to

withdraw the bankruptcy reference was filed on January 13, 2004, some two

weeks after the remand order entered. It was docketed on January 28, 2004.

       Although relying on several grounds to reject the motion to withdraw the

reference, the district court initially noted that it was moot in light of the

dismissal of the underlying bankruptcy case. We review that determination        de

novo. Faustin v. City & County of Denver     , 268 F.3d 942, 947 (10th Cir. 2001).

On this record, it is clear the district court’s determination was correct. As there


                                           -2-
was no longer a bankruptcy matter pending at the time the motion to withdraw the

reference was filed, the issue was moot.

       Moreover, we will not consider Ms. Lundahl’s claims that the bankruptcy

court’s remand order was suspect. Pursuant to 28 U.S.C. § 1452(b), the remand

order is not reviewable.    See Hawking v. Ford Motor Credit Co.    , 210 F.3d 540,

550 (5th Cir. 2000); In re United States Brass Corp ., 110 F.3d 1261, 1265-66 (7th

Cir. 1997); In re Cathedral of the Incarnation In the Diocese of Long Island    ,

90 F.3d 28, 31-32 (2d Cir. 1996).

       As we have noted previously, Ms. Lundahl’s arguments border on specious.

Her description of the record is inaccurate, at best. We warn her that this pattern

of vexatious litigation may warrant the imposition of sanctions or other

restrictions.   See Winslow v. Hunter (In re Winslow)   , 17 F.3d 314, 315-16 (10th

Cir. 1994).

       Ms. Lundahl’s request to proceed     in forma pauperis is denied, and this

matter is DISMISSED.       See 28 U.S.C. § 1915(e)(2)(B)(i).



                                                        Entered for the Court


                                                        Stephanie K. Seymour
                                                        Circuit Judge




                                           -3-